DocuSign Envelope ID: F879F1B2-DEF6-4DE6-9DBC-2810FE365455
                     Case 4:19-cv-05398-JST Document 52-9 Filed 10/23/20 Page 1 of 16



        1   Thomas Zito (CA BAR NO. 304629)
            Sean Betouliere (CA BAR NO. 308645)
        2   Shira J. Tevah (CA BAR NO. 307106)
            Disability Rights Advocates
        3   2001 Center Street, Fourth Floor
            Berkeley, California 94704-1204
        4   Tel: (510) 665-8644
            Fax: (510) 665-8511
        5   Email: tzito@dralegal.org
        6   Michael Rawson (CA BAR NO. 95868)
            Craig Castellanet (CA BAR NO. 176054)
        7   Melissa A. Morris (CA BAR NO. 233393)
            Public Interest Law Project
        8   449 15th St., Suite 301
            Oakland, CA 94612-06001
        9   Tel: (510) 891-9794
            Fax: (510) 891-9727
      10    Email: mrawson@pilpca.org
      11    Attorneys for Plaintiffs
      12
                                               UNITED STATES DISTRICT COURT
      13
                                            NORTHERN DISTRICT OF CALIFORNIA
      14

      15
            IAN SMITH and MITCH JESERICH, on                         Case No. 4:19-cv-05398-JST
      16    behalf of themselves and all others similarly
            situated,                                                DECLARATION OF SHELLEY
      17                                                             LAPKOFF IN SUPPORT OF
                             Plaintiffs,                             PLAINTIFFS’ MOTION FOR CLASS
      18                                                             CERTIFICATION
            v.
      19
            CITY OF OAKLAND, a public entity,
      20
                             Defendant.
      21

      22

      23

      24

      25

      26

      27

      28


            Smith et al. v. City of Oakland, Case No. 4:19-cv-05398-JST
            Declaration of Shelley Lapkoff in Support of Plaintiffs’ Motion for Class Certification   1
DocuSign Envelope ID: F879F1B2-DEF6-4DE6-9DBC-2810FE365455
                     Case 4:19-cv-05398-JST Document 52-9 Filed 10/23/20 Page 2 of 16



        1   I, Shelley Lapkoff, declare as follows:

        2            1.      I am the President of Lapkoff & Gobalet Demographic Research, Inc. (LGDR), and have

        3   been one of the firm’s principals since its inception. My office is located at 4367 Short Hill Road,

        4   Oakland, CA 94605-4646. This declaration is based on my personal knowledge, and if called to as a

        5   witness, I could competently testify to its contents.

        6   I.       Objective and Summary of Findings

        7            2.      Plaintiffs’ counsel asked my firm, LGDR, to estimate the number and share of Oakland

        8   renter households that include at least one member with an ambulatory disability, which is defined by

        9   the United States Census Bureau as anyone who has “serious difficulty walking or climbing stairs.” In

      10    addition, we were asked to estimate the number and share of Oakland renter households with at least one

      11    member who uses a wheeled mobility device (a wheelchair or scooter), as well as those that include at

      12    least one member who uses mobility devices more generally (wheelchairs, scooters, walkers, crutches,

      13    or canes).

      14             3.      Based on an analysis of American Community Survey (ACS) Public Use Microdata

      15    Sample (PUMS) data, we estimate that 10,627 Oakland renter households (or 11% of all rental

      16    households) include at least one person with an ambulatory disability, which is defined in the relevant

      17    survey as “serious difficulty walking or climbing stairs.” Other national data sources suggest that this is

      18    a conservative estimate of the number of Oakland renter households that include a member with an

      19    ambulatory disability.

      20             4.      Based on the 2014 Survey of Income and Participation (SIPP) conducted by the U.S.

      21    Census Bureau, we estimate that 11,406 Oakland renter households include a member that uses a

      22    mobility device, such as a wheelchair, cane, crutches, or walker. This represents 12 percent of all

      23    Oakland renter households.

      24             5.      Based on the 2014 Survey of Income and Participation (SIPP) conducted by the U.S.

      25    Census Bureau, we estimate that 3,594 Oakland renter households include a member that uses a

      26    wheelchair/electric scooter/similar aid, 1 representing almost four percent of Oakland renter households.

      27
            1
      28      The SIPP questionnaire asks respondents whether they used a “wheelchair, electric scooter, or similar
            aid.”

            Smith et al. v. City of Oakland, Case No. 4:19-cv-05398-JST
            Declaration of Shelley Lapkoff in Support of Plaintiffs’ Motion for Class Certification           1
DocuSign Envelope ID: F879F1B2-DEF6-4DE6-9DBC-2810FE365455
                     Case 4:19-cv-05398-JST Document 52-9 Filed 10/23/20 Page 3 of 16



        1            6.      Our methodology and the rationale for these conclusions is discussed in more detail
        2   below.
        3   II.      Background and Qualifications
        4            7.      I have been a professional researcher and demographer for over 30 years. My
        5   educational background includes a Ph.D. in Demography from the University of California, Berkeley
        6   (1988); an M.A. in Economics from the University of California, Berkeley (1984); and a B.A. with
        7   Honors in Economics from University of Maryland, College Park (1976).
        8            8.      I have taught Applied Demography at the University of California, Berkeley, and have
        9   presented seminars in the UC Berkeley Demography Department. I have also been active in the
      10    Population Association of America (PAA) and have been Chair of the PAA Committee on Applied
      11    Demography. My Curriculum Vitae, which includes publications and professional presentations on a
      12    variety of applied demography topics, is attached as Exhibit A.
      13             9.      Since 1985, I have provided demographic consulting services to a variety of
      14    governmental agencies and other entities. In 1989, I established a consulting business, Lapkoff
      15    Demographic Research. In 1992, the business was incorporated in California, another principal was
      16    added (Jeanne G. Gobalet, Ph.D.), and the name was changed to Lapkoff & Gobalet Demographic
      17    Research, Inc.
      18             10.     As President of Lapkoff & Gobalet Demographic Research, Inc. (LGDR), I have
      19    conducted and overseen many demographic research projects. As a consultant and practitioner of
      20    applied demographics, I work for a range of clients, assembling and analyzing demographic data,
      21    evaluating demographic trends, preparing written reports on the findings, and making presentations on a
      22    variety of matters. My company has worked with more than 20 California school districts, including the
      23    very large San Francisco and Oakland Unified School Districts, many cities, special districts, and county
      24    supervisorial boards. National-level clients have included non-profits (Girl Scouts of the United States,
      25    United Way Worldwide) and the U.S. Department of Justice. LGDR provided many clients with
      26    political redistricting services after the 1990, 2000, and 2010 decennial Censuses. Redistricting services
      27    required expert use of Census data and Geographic Information Systems (GIS) software. My company
      28


            Smith et al. v. City of Oakland, Case No. 4:19-cv-05398-JST
            Declaration of Shelley Lapkoff in Support of Plaintiffs’ Motion for Class Certification                 2
DocuSign Envelope ID: F879F1B2-DEF6-4DE6-9DBC-2810FE365455
                     Case 4:19-cv-05398-JST Document 52-9 Filed 10/23/20 Page 4 of 16



        1   has also provided expert witness services and testimony in cases involving various forms of
        2   discrimination, on the side of both plaintiffs and defendants.
        3            11.     From 1998 to 2007, we were the consulting demographers for the Oakland Unified
        4   School District under several different superintendents and business managers.
        5            12.     Within the field of demography, my area of expertise is applied demography, which
        6   includes the analysis of client and third-party data, such as Census Bureau statistics and administrative
        7   data from federal and local governments, as well as client administrative data. The principals of Lapkoff
        8   & Gobalet are experts in using Census data. I have used data from the American Community Survey
        9   (ACS) for various projects, as well as decennial Census data and data from other non-Census sources.
      10    Many of my reports have focused on the population and socioeconomic characteristics of prescribed
      11    geographical areas.
      12             13.     Over the years, I have served as an expert witness on several cases that involved
      13    demographic analysis, including real estate “steering” of a bi-racial couple to African American
      14    neighborhoods, disability discrimination, housing discrimination against households with children,
      15    evaluation of school desegregation plans, political redistricting that conforms to civil rights legislation,
      16    and developer fee justifications for school districts.
      17             14.     In 2013, I worked with the U.S. Department of Justice (DOJ) to estimate the number of
      18    renter households that contain a member who has a physical disability in a set of large apartment
      19    buildings that were alleged to be non-accessible. That case settled out of court.
      20             15.     Below are some of the court cases and other matters in which I have served as an expert:
      21                     a) United States of America ex rel., Curtis Lockey and Craig MacKenzie v. City of
      22                         Dallas, Texas and Housing Authority of City of Dallas, Texas, 2012. I was retained
      23                         by legal counsel for the Dallas Housing Authority (DHA) to evaluate claims that the
      24                         actions of the DHA promoted racial segregation. My analysis of Census data, DHA
      25                         data, and HUD-based data, showed that neighborhoods containing much of the
      26                         public housing became minority concentrated after the developments were built; that
      27                         renovations were made to all the older housing projects under DHA control; that over
      28                         the decades, DHA had provided a variety of housing options for persons receiving


            Smith et al. v. City of Oakland, Case No. 4:19-cv-05398-JST
            Declaration of Shelley Lapkoff in Support of Plaintiffs’ Motion for Class Certification                    3
DocuSign Envelope ID: F879F1B2-DEF6-4DE6-9DBC-2810FE365455
                     Case 4:19-cv-05398-JST Document 52-9 Filed 10/23/20 Page 5 of 16



        1                        housing assistance; and that DHA is now part of an innovative program to encourage
        2                        voucher holders to lease units in integrated neighborhoods. In short, I provided a
        3                        broader context than Plaintiff’s expert and showed the intention, efforts, and results of
        4                        DHA’s proactive measures to promote racial integration. DHA’s Motion to Dismiss
        5                        was accepted by the court.
        6                    b) United States of America, vs. Donald Sterling et al., 2006-2009. The lawsuit, filed by
        7                        the Justice Department in August 2006, alleged that the defendants, Donald T.
        8                        Sterling, his wife Rochelle Sterling, and the Sterling Family Trust, engaged in
        9                        discriminatory rental practices on the basis of race, national origin, and familial status
      10                         (having children under 18) at various apartment buildings that they own and manage
      11                         in Los Angeles. Among other things, the suit alleged that the defendants
      12                         discriminated against non-Korean tenants and prospective tenants at buildings the
      13                         defendants owned in the Koreatown area of Los Angeles. LGDR was hired by the
      14                         Department of Justice to investigate these claims. We had access to all tenant records
      15                         in the Koreatown buildings. Using both time series and cross-sectional analyses of
      16                         the tenant records, as well as an analysis of Census data, we found a disproportionate
      17                         decline in the number of Hispanic and African American renters. Sterling paid the
      18                         largest monetary payment ever obtained by the Justice Department, at the time, in the
      19                         settlement of a case alleging housing discrimination in the rental of apartments.
      20                     c) Thompson v. HUD, 2002-2005. MJG-95-309. The U.S. Department of Housing and
      21                         Urban Development (HUD) and the City of Baltimore were sued by the ACLU over
      22                         the siting of public housing. I was hired by the U.S. Department of Justice to
      23                         investigate Baltimore’s neighborhoods at the time public housing was built and used
      24                         Census data to reconstruct the housing mix in Baltimore’s neighborhoods from 1940
      25                         to the present. My analysis showed that in many cases, the neighborhood ethnic mix
      26                         changed after public housing was sited. I also reviewed the various changes in HUD
      27                         policies regarding the delivery of public housing, from large housing developments,
      28                         to Section 8 vouchers and projects, then to smaller developments and scattered sites.


            Smith et al. v. City of Oakland, Case No. 4:19-cv-05398-JST
            Declaration of Shelley Lapkoff in Support of Plaintiffs’ Motion for Class Certification                     4
DocuSign Envelope ID: F879F1B2-DEF6-4DE6-9DBC-2810FE365455
                     Case 4:19-cv-05398-JST Document 52-9 Filed 10/23/20 Page 6 of 16



        1                        There were many experts in this case, and I was the one most quoted by the judge – I
        2                        believe this was because I worked very hard to make sure that my report was
        3                        impartial.
        4                    d) Project Sentinel v. Herman Christensen, Jr., 1994-95. Project Sentinel, a nonprofit
        5                        corporation, sued an apartment owner for discriminating against children under its
        6                        occupancy standards. I analyzed unpublished Census data on residential patterns of
        7                        children and provided an expert deposition. The case was settled out of court.
        8                    e) Michelle Porter, et al., v. Davis Realty Company, et al., 1983. In this fair housing
        9                        case, Michelle Porter (an African American) sued the Davis Realty Company for
      10                         housing discrimination. While still in graduate school, I provided expert testimony for
      11                         the plaintiff that indicated that the real estate agent had directed Ms. Porter to African
      12                         American neighborhoods. Plaintiff won the highest damages award for housing
      13                         discrimination ever received up to that time.
      14    III.     Materials Reviewed
      15             16.     The research reported here is primarily based on data from two government surveys:
      16                     a) The 2018 American Community Survey (ACS), conducted by the U.S. Census
      17                         Bureau
      18                     b) The 2014 Survey of Income and Program Participation (SIPP), conducted by the U.S.
      19                         Census Bureau
      20             17.     In both surveys, respondents were members of the civilian non-institutionalized
      21    population. Thus, the population in nursing homes and long-term care hospitals was excluded.
      22             18.     We conducted our own tabulations of unpublished data from the 2018 ACS.
      23             19.     Disability-related data from the 2014 SIPP was derived from this report: “Americans with
      24    Disabilities: 2014,” by Danielle M. Taylor, a Current Population Report, P70-152, November 2018. 2
      25    Table A-1 provided information on mobility device usage and the severity of ambulatory disability.
      26    This table provided information on the adult population (aged 18 and older) from the 2014 SIPP.
      27
            2
      28     Available at https://www.census.gov/content/dam/Census/library/publications/2018/demo/p70-
            152.pdf.

            Smith et al. v. City of Oakland, Case No. 4:19-cv-05398-JST
            Declaration of Shelley Lapkoff in Support of Plaintiffs’ Motion for Class Certification                     5
DocuSign Envelope ID: F879F1B2-DEF6-4DE6-9DBC-2810FE365455
                     Case 4:19-cv-05398-JST Document 52-9 Filed 10/23/20 Page 7 of 16



        1            20.     I also reviewed Defendant City of Oakland’s Responses to Plaintiff Ian Smith’s Special
        2   Interrogatories—in particular, its Response to Special Interrogatory No. 1, which estimated that the City
        3   has either 89,400 or 95,994 rental units, depending on the data source consulted.
        4            21.     I consulted an article by Kaye, H. S., Kang, T. and LaPlante, M.P. (2000). Mobility
        5   Device Use in the United States. Disability Statistics Report, (14). Washington, D.C.: U.S. Department
        6   of Education, National Institute on Disability and Rehabilitation Research, Table A, page 14, to estimate
        7   the share of wheelchair users that do or do not use another mobility device.
        8            22.     I consulted an article: Stanley K. Smith, et al., “Aging and Disability: Implications for the
        9   Housing Industry and Public Policy in the United States,” paper presented at the annual meeting of the
      10    Southern Demographic Association, Birmingham, AL, October 11-13, 2007, p. 8.
      11    IV.      Household Versus Individual Rates of Ambulatory Disability
      12             23.     All the published estimates of ambulatory disability rates and use of mobility devices that
      13    I am aware of are for individuals. However, for the purposes of this project we needed to know the
      14    renter household rate of ambulatory disability (for example, the share of Oakland renter households in
      15    which at least one member has an ambulatory disability). The household disability rate is appropriate
      16    because it is households, not just individuals, that occupy rental housing, and we needed to estimate the
      17    rate of ambulatory disability and mobility device use among that renter population.
      18             24.     As discussed below, we analyzed American Community Survey Public Use Microdata
      19    estimates to obtain rates of ambulatory disability for households – that is, households that have at least
      20    one member with an ambulatory disability. The share of households that include at least one member
      21    with an ambulatory disability is about twice the rate of individuals. This accords with intuition because
      22    the average household size is about two. With about half as many households as people, the household
      23    disability rate would be about twice the individual rate (number of persons with a disability divided by
      24    number of households). 3
      25

      26
            3
              “Overall, household disability rates are roughly twice the magnitude of individual disability rates. This
      27    is not surprising, of course, because most households have two or more members.” Stanley K. Smith, et
            al., “Aging and Disability: Implications for the Housing Industry and Public Policy in the United
      28    States,” paper presented at the annual meeting of the Southern Demographic Association, Birmingham,
            AL, October 11-13, 2007, p. 8.
            Smith et al. v. City of Oakland, Case No. 4:19-cv-05398-JST
            Declaration of Shelley Lapkoff in Support of Plaintiffs’ Motion for Class Certification                    6
DocuSign Envelope ID: F879F1B2-DEF6-4DE6-9DBC-2810FE365455
                     Case 4:19-cv-05398-JST Document 52-9 Filed 10/23/20 Page 8 of 16



        1            25.     While the household rate is much higher than the individual rate, note that the number of
        2   households with a member with an ambulatory disability will always be less than the number of
        3   individual renters with an ambulatory disability, because households with more than one member with
        4   an ambulatory disability will be counted only once (in other words, two renters who use wheelchairs and
        5   live together only count as one renter household whose members have ambulatory disabilities).
        6            26.     As explained below, ACS data indicate that Oakland’s individual ambulatory disability
        7   rate is 5.4 percent for renting individuals, and 11.3 percent for renter households. This means that the
        8   renter household ambulatory disability rate is a little more than double that of the individual rate (2.0926
        9   higher, or 209 percent higher). We used this factor to estimate household rates of ambulatory disability
      10    or mobility device use from individual rates reported in the 2014 Survey of Income and Program
      11    Participation (SIPP).
      12    V.       National Versus Local Oakland Rates of Ambulatory Disability and Device Usage
      13             27.     The SIPP rates of ambulatory disability and device use are based on a national sample.
      14    The 2018 ACS survey indicated that Oakland’s rate of ambulatory disability for individuals was lower
      15    than the national rate (5.4 percent for Oakland renters versus 6.8 percent for the whole U.S. population
      16    (owners and renters)). The 2018 rate for Oakland renters is 79.412 percent of the national rate. We used
      17    this .79412 adjustment factor to estimate Oakland rates of ambulatory disability and mobility device use
      18    based on national rates from the SIPP.
      19    VI.      Estimating Rates of Ambulatory Disability Among Oakland Renter Households Using
                     American Community Survey (ACS) Public Use Microdata Sample (PUMS) Data.
      20
                     28.     The United States Census Bureau collects information on disability as part of the
      21
            American Community Survey (ACS), which is an annual survey of approximately three million
      22
            households. This is the largest sample survey conducted by the U.S. Census Bureau. The Census
      23
            Bureau publishes tables from the ACS as well as the decennial censuses on its website and has links to
      24
            ACS data so that users can download exactly what they need to use for particular analytic purposes. The
      25
            ACS includes many questions regarding characteristics of persons, households, housing, and income.
      26

      27

      28


            Smith et al. v. City of Oakland, Case No. 4:19-cv-05398-JST
            Declaration of Shelley Lapkoff in Support of Plaintiffs’ Motion for Class Certification                    7
DocuSign Envelope ID: F879F1B2-DEF6-4DE6-9DBC-2810FE365455
                     Case 4:19-cv-05398-JST Document 52-9 Filed 10/23/20 Page 9 of 16



        1            29.     Rates of “ambulatory disability” from the ACS are based on responses to the following
        2   question, asked of persons age five or older: “Does this person have serious difficulty walking or
        3   climbing stairs?”
        4            A.      Determining the Rate of Ambulatory Disability for Oakland Renter Households,
                             and the Approximate Number of Such Households.
        5
                     30.     Disability rates for households—and specifically renter households—can be derived from
        6
            the ACS survey data but are not published on the Census Bureau’s website. Instead we performed a
        7
            special tabulation of the ACS Public Use Microdata Sample (PUMS) files, which consist of untabulated
        8
            records for individuals and households. We then analyzed this data to obtain both the number and share
        9
            of renter households that include a member with an ambulatory disability - that is, renter households that
      10
            have at least one member with “serious difficulty walking or climbing stairs.” The ACS analysis
      11
            showed 10,627 such renter households, consisting of 11.3 percent of all renter households in Oakland.
      12
                     31.     The number of Oakland renter households can also be directly estimated from our
      13
            tabulations of the 2018 ACS. As shown below, it showed 5.4 percent of renters with an ambulatory
      14
            disability.
      15
                     B.      Determining the Relevant Public Use Microdata Areas for Oakland.
      16
                     32.     Because PUMS provides very specific information, the results are reported for large
      17
            geographic areas to protect individuals’ privacy. These large areas are called PUMAs, or Public Use
      18
            Microdata Areas. There are four PUMAs that include at least part of the City of Oakland. Map 1 shows
      19
            the four PUMAs of interest, the label shows the percentage of households with at least one member who
      20
            has an ambulatory disability. Cities are color-coded: Oakland is light brown.
      21
            //
      22
            //
      23
            //
      24
            //
      25
            //
      26
            //
      27
            //
      28


            Smith et al. v. City of Oakland, Case No. 4:19-cv-05398-JST
            Declaration of Shelley Lapkoff in Support of Plaintiffs’ Motion for Class Certification                8
DocuSign Envelope ID: F879F1B2-DEF6-4DE6-9DBC-2810FE365455
                     Case 4:19-cv-05398-JST Document 52-9 Filed 10/23/20 Page 10 of 16



        1                                           //Map 1: Oakland Area PUMAs
        2

        3

        4

        5

        6

        7

        8

        9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22             33.     Table 1 shows the estimated number of renter households in each PUMA and in the City

      23    of Oakland. These estimates show 130,558 total renter households in each of the four PUMAs, of which

      24    an estimated 94,025 are located in the City of Oakland. 4

      25
            4
      26      We estimated the share of each split PUMA that was in the city of Oakland. It is important to
            recognize that each PUMA is an aggregation of Census tracts. We know which tracts are in Oakland.
      27    We used ACS 2014-2018 five-year estimates of each Oakland Census tract’s population using the tracts
            we determined were in Oakland. To determine the share of each split PUMA’s population that are in
      28    Oakland, we aggregated the total populations of tracts within and outside the city. Then we calculated
            the share of each PUMA’s population that are in the city of Oaklan

            Smith et al. v. City of Oakland, Case No. 4:19-cv-05398-JST
            Declaration of Shelley Lapkoff in Support of Plaintiffs’ Motion for Class Certification             9
DocuSign Envelope ID: F879F1B2-DEF6-4DE6-9DBC-2810FE365455
                     Case 4:19-cv-05398-JST Document 52-9 Filed 10/23/20 Page 11 of 16



        1

        2                                       Table 1: Oakland Area PUMA Coverage
        3                                                                                        % of Renter         # Renter
                                                                              # Renter          Households in      Households in
        4
                    Coverage                                      PUMA       Households           Oakland            Oakland
        5           Oakland and Emeryville                         102          56,874               90%               51,187

        6
                    Oakland and Piedmont                           103          19,520               90%               17,568
        7
                    Oakland only                                   104          24,681               100%              24,681
        8           Alameda, San Leandro, Oakland Airport and
                    surrounding area, small part of Castro         105          29,483                2%                 590
        9
                    Valley
      10                                                           All         130,558               72%               94,025
      11

      12

      13             C.        Our Analysis of 2018 ACS-PUMS Data Reveals That an Estimated 10,627 Oakland
                               Renter Households Include Someone With “Serious Difficulty Walking Or Climbing
      14                       Stairs.”

      15             34.       Table 2 summarizes the estimates of ambulatory disability for renter households in each

      16    PUMA. Overall, an estimated 10,627 renter households in Oakland include at least one person with an

      17    ambulatory disability (at least one person has “serious difficulty walking or climbing stairs”). This

      18    represents 11.3 percent of all the city’s renter households.

      19             35.       PUMA 103 has the lowest rate of ambulatory disability (five percent). It includes

      20    Piedmont (a very affluent community) and some of the more affluent areas of Oakland. The other three

      21    PUMAs have rates ranging from 12 to 15 percent.

      22             Table 2: Ambulatory Disability of Renter Households in Oakland, by PUMA, 2018

      23                                    Ambulatory Disability of Renter Households in Oakland
                                                                                            Oakland renter         % Oakland renter
      24                    Without      With                   % with      Share of     households including a    households with a
                           Ambulatory Ambulatory              Ambulatory    PUMA in         person with an         member having an
      25          PUMA      Disability Disability     Total    Disability   Oakland       ambulatory disability   ambulatory disability
                  102        50,236     6,638        56,874      12%           90%              5,974                    12%
      26          103        18,509     1,011        19,520       5%           90%               910                      5%
                  104        21,009     3,672        24,681      15%          100%              3,672                    15%
      27          105        25,922     3,561        29,483      12%           2%                 71                     12%
                  All       115,676     14,882      130,558     11.4%        94,025             10,627                  11.3%
      28


            Smith et al. v. City of Oakland, Case No. 4:19-cv-05398-JST
            Declaration of Shelley Lapkoff in Support of Plaintiffs’ Motion for Class Certification                                       10
DocuSign Envelope ID: F879F1B2-DEF6-4DE6-9DBC-2810FE365455
                       Case 4:19-cv-05398-JST Document 52-9 Filed 10/23/20 Page 12 of 16



        1              36.     Using the ACS PUMS data, we have also obtained the number of renters, rather than
        2   renting households, that has an ambulatory disability. Table 3 shows that there are an estimated 12,342
        3   individual Oakland renters with an ambulatory disability, representing 5.4 percent of the renter
        4   population. As discussed above, note that the number of persons with an ambulatory disability (12,342)
        5   is higher than the number of households that contain at least one member with an ambulatory disability
        6   (10,627).
        7              Table 3: Ambulatory Disability of Individual Renters in Oakland, by PUMA, 2018
        8

        9                                                                                                  Renting Persons
                              Without           With                         % with             Share of       with an
      10                     Ambulatory      Ambulatory                    Ambulatory           PUMA in      Ambulatory
                PUMA          Disability      Disability      Total         Disability          Oakland       Disability
      11
                102           115,467          7,774         123,241          6.3%                90%           6,997
      12        103            39,023          1,011         40,034           2.5%                90%            910
                104            75,763          4,357         80,120           5.4%               100%           4,357
      13
                105            71,297          3,918         75,215           5.2%                2%             78
      14        All           301,550          17,060        318,610          5.4%              228,572        12,342

      15    Source: Tabulations of ACS PUMS data by LGDR.
      16
            VII.       Estimating Rates of Mobility Device Use Based On 2014 Survey of Income Program and
      17               Participation (SIPP) Data.

      18               37.     SIPP is a long-standing longitudinal survey by the U.S. government to measure

      19    socioeconomic characteristics of the population. Beginning in 2014, the SIPP was redesigned and the

      20    topical modules – including disability - were removed. However, the Social Security Administration

      21    funded a supplement to the 2014 SIPP, which collected data on people who experience limitations in

      22    their ability to perform certain activities and the degree to which they experience those limitations. A

      23    telephone survey was requested by the Social Security Administration (SSA) to collect the data. This

      24    supplement, called the SSA Supplement, provides the information on disability from the 2014 SIPP. 5

      25    In the 2014 panel of the SIPP, disability is collected using a variety of questions about limitations to

      26    Activities of Daily Living (ADL), such as difficulty using stairs and walking a quarter mile. If a

      27
            5
      28      While the SIPP disability measure covers a broader spectrum of activities than the ACS, a drawback to
            the SIPP as a data source is the relatively small sample size.

            Smith et al. v. City of Oakland, Case No. 4:19-cv-05398-JST
            Declaration of Shelley Lapkoff in Support of Plaintiffs’ Motion for Class Certification                          11
DocuSign Envelope ID: F879F1B2-DEF6-4DE6-9DBC-2810FE365455
                     Case 4:19-cv-05398-JST Document 52-9 Filed 10/23/20 Page 13 of 16



        1   respondent said they had difficulty walking or climbing stairs, they followed up by asking if they could
        2   do it at all and whether they could do it with assistance. The survey also asked about mobility device
        3   usage.
        4            A.      National Rates of Ambulatory Disability, According To the 2014 SIPP
        5            38.     According to the 2014 SIPP, 16.2 percent of all persons reported having an ambulatory
        6   disability, with 8.5 percent reporting a severe ambulatory disability and 7.7 percent with a non-severe
        7   ambulatory disability. An adult was considered to have a severe ambulatory disability if they (1) needed
        8   to use a mobility device; or (2) if they were unable to walk or climb stairs; or (3) if they needed
        9   assistance in order to walk or climb stairs.
      10             39.     Note that the SIPP estimate that 8.5 percent of the population has a severe ambulatory
      11    disability is higher than the ACS national ambulatory disability rate of 6.8 percent. This suggests that
      12    the ACS national ambulatory disability is a conservative measure of ambulatory disability.
      13             B.      Mobility Device Usage, 2014 SIPP
      14             40.     The 2014 SIPP asked whether the respondent used a wheelchair/motorized
      15    scooter/similar aid. Another question asked if the respondent used a cane, crutches, or walker. Table 4
      16    shows the various rates of use of mobility devices.
      17             41.     Some of the wheelchair/motorized scooters/similar aid users also use another device, and
      18    we have worked to account for such duplication. Based on a study from the NHIS, 6 41 percent of
      19    wheelchair users did not use another device, or 0.9 percent. Adding this number to those using another
      20    mobility device (6.4 percent), we estimate that 7.3 percent of individuals use at least one mobility device
      21    (wheelchair, cane, crutches, or walker).
      22             42.     To translate the national SIPP individual rate of mobility device usage into an Oakland
      23    renter household rate, we used the adjustment factors from our ACS analysis, discussed above:
      24

      25    6
             Kaye, H. S., Kang, T. and LaPlante, M.P. (2000). Mobility Device Use in the United States. Disability
      26    Statistics Report, (14). Washington, D.C.: U.S. Department of Education, National Institute on
            Disability and Rehabilitation Research, Table A, page 14. As of the 1994-95 NHIS study, there were
      27    6.8 million persons using some mobility device and 6.1 million using a non-wheelchair device, and 1.7
            million using a wheelchair. The difference between total persons with a device and persons with a non-
      28    wheelchair device is .7 million. These are the added wheelchair users that do not use another device. .7
            divided by the 1.7 million total wheelchair users = 41%.

            Smith et al. v. City of Oakland, Case No. 4:19-cv-05398-JST
            Declaration of Shelley Lapkoff in Support of Plaintiffs’ Motion for Class Certification                    12
DocuSign Envelope ID: F879F1B2-DEF6-4DE6-9DBC-2810FE365455
                     Case 4:19-cv-05398-JST Document 52-9 Filed 10/23/20 Page 14 of 16



        1                    a) To translate individual rates into household rates, we used the ACS conversion rate of
        2                        2.0926
        3                    b) To translate the national rate into an Oakland rate, we used the ACS conversion rate
        4                        of .79412.
        5            43.     Thus, the 7.3 percent national SIPP individual rate is multiplied by 2.0926 (the individual
        6   to household conversion) and then by .79412 (the national to Oakland renter conversion) to obtain an
        7   estimate of Oakland’s renter households that have at least one member that uses a mobility device
        8   (wheelchair or, for at least six months, a cane, crutch, or walker).
        9            44.     When we adjusted for these factors, an estimated 12.131 percent of Oakland renter
      10    households include at least one member who uses a mobility device. With the ACS estimate of 94,025
      11    households, that results in 11,406 households.
      12           Table 4: The Percentage of the U.S. Population that Uses a Mobility Device, SIPP 2014
      13                                                                                         Oakland Renter Household
                                                                                               Rate (Individual Rate x 2.0926 x
      14
                                                                             Individual Rate               .79412)
      15       Used a wheelchair/motorized scooter/similar aid                    2.3%                      3.822%

      16       Used any mobility device
      17        Used a wheelchair (etc.) but no other device*                     0.9%
                Used a cane, crutches, or walker for more than 6
      18       months                                                             6.4%
               Total                                                              7.3%                    12.131%
      19
               * Use of a wheelchair and no other device is estimated at 41% of all wheelchair users, based on Kaye, H. S.,
      20
               Kang, T. and LaPlante, M.P. (2000). Mobility Device Use in the United States. Disability Statistics Report,
      21       (14). Washington, D.C.: U.S. Department of Education, National Institute on Disability and Rehabilitation
               Research, Table A.
      22
               Sources: Taylor, Danielle M., "Americans with Disabilities: 2014,"Current Population Reports, P70-152, U.S.
      23       Census Bureau, Washington, D.C., Issued November 2018; LGDR calculations for Oakland renter household
               rate
      24

      25
                     C.      Usage of Wheelchairs, Motorized Scooters, or Similar Aids, 2014 SIPP
      26
                     45.     As Table 4 (above) shows, 2.3 percent of individuals in the population use a
      27
            wheelchair/motorized scooter/similar aid.
      28


            Smith et al. v. City of Oakland, Case No. 4:19-cv-05398-JST
            Declaration of Shelley Lapkoff in Support of Plaintiffs’ Motion for Class Certification                           13
DocuSign Envelope ID: F879F1B2-DEF6-4DE6-9DBC-2810FE365455
                     Case 4:19-cv-05398-JST Document 52-9 Filed 10/23/20 Page 15 of 16



        1            46.     To translate the national SIPP individual rate of wheelchair usage into an Oakland renter
        2   household rate, we used the adjustment factors from our ACS analysis, discussed above:
        3                    a) To translate individual rates into household rates, we used the ACS conversion rate of
        4                        2.0926
        5                    b) To translate the national rate into an Oakland rate, we used the ACS conversion rate
        6                        of .79412.
        7            47.     Thus, the 2.3 percent SIPP national, individual rate is multiplied by 2.0926 (the
        8   individual to household conversion) and then by .79412 (the national to Oakland renter conversion) to
        9   obtain an estimate of Oakland’s renter households that have at least one member that uses a wheelchair.
      10             48.     When we adjusted for these factors, an estimated 3.822 percent of Oakland renter
      11    households include at least one member who uses a wheelchair/motorized scooter/similar aid. This
      12    translates into 3,594 Oakland renter households.
      13    VIII. Conclusion
      14             49.     Table 5, below, summarizes our results. Our tabulation of the ACS shows that 11.3
      15    percent of Oakland renter households, or 10,627 households, include at least one member with an
      16    ambulatory disability, defined as someone with serious difficulty walking or climbing stairs.
      17             50.     The 2014 SIPP showed a higher rate of ambulatory disability than the ACS and suggests
      18    that 13,281 Oakland renter households include at least one member with a severe ambulatory disability.
      19    This suggests that our 10,627 renter household estimate derived from the ACS PUMS data is
      20    conservative.
      21             51.     On a national level, the SIPP suggests that 7.3 percent of all individuals use a mobility
      22    device to get around. When we apply this percentage to Oakland renter households, we estimate that
      23    12,131 percent of households, or 11,406 households, include one member that uses a mobility device.
      24    Because ACS PUMS data suggests that the number of renter households with members who report
      25    “serious difficulty walking or climbing stairs” (10,627) is similar, there is likely substantial overlap
      26    between people who use mobility devices, and people who would report “serious difficulty walking or
      27    climbing stairs” on the ACS.
      28


            Smith et al. v. City of Oakland, Case No. 4:19-cv-05398-JST
            Declaration of Shelley Lapkoff in Support of Plaintiffs’ Motion for Class Certification                      14
DocuSign Envelope ID: F879F1B2-DEF6-4DE6-9DBC-2810FE365455
                     Case 4:19-cv-05398-JST Document 52-9 Filed 10/23/20 Page 16 of 16



        1            52.     If we considered only those using wheelchairs/motorized scooters/similar aids, we
        2   estimate that 3.822 percent of Oakland’s renter households, or 3,594 households, include at least one
        3   member that uses a wheelchair or the like.
        4                                            Table 5: Summary of Results
        5                                                              Oakland, Renter                  # of Oakland Renter
                                                     U.S.           Household Rate (U.S.               Households Affected
        6                                         Individual      Individual Rate x 2.0926 x          (assuming 94,025 total
               Data Source                           Rate                  .79412)                          households)
        7
               2018 ACS, "ambulatory
        8      disability"                           6.8%                   11.3%                            10,627
               2014 SIPP, "severe
        9      ambulatory disability"                8.5%                 14.125%                            13,281

      10       2014 SIPP, Mobility Device
                                                     7.3%                 12.131%                            11,406
               Usage
      11
               2014 SIPP, Wheelchair Usage           2.3%                  3.822%                             3,594
      12

      13             I declare under penalty of perjury under the laws of the State of California that the foregoing is

      14    true and correct, to the best of my knowledge.

      15
                        October 21, 2020
      16    DATED: _________________                         Respectfully submitted,

      17

      18

      19
                                                             Shelley Lapkoff
      20

      21

      22

      23

      24

      25

      26

      27

      28


            Smith et al. v. City of Oakland, Case No. 4:19-cv-05398-JST
            Declaration of Shelley Lapkoff in Support of Plaintiffs’ Motion for Class Certification                            15
